DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 08/15/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 2, 3, and 12-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 05/13/2022.  Election was made without traverse in the reply filed on 04/30/2022.

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 U.S.C. 103 as set forth on pages 2-9 of the Office Action of 05/13/2022 are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-8 and 11 are unclear over recitation of the phrase “to fill in the single-stranded portions of the PDNA”, as recited in part e) of claim 1, from which claims 4-8 and 11 depend.  The phrase is unclear because there is no antecedent basis for any “the single-stranded portions of the PDNA” and so it is unclear what the required element of the claim is intended top be.  The relevant preceding portion of claim 1 recites “the first and second hybridization regions are complementary and hybridize to each other under hybridization conditions thereby forming a proximity detection nucleic acid (PDNA)”, but such a limitation does not require that there is a single-stranded portion of the resulting PDNA (e.g.: the complementary hybridization regions may comprise the entirety of the oligonucleotides of the AOTs.  The claims may be may be made more clear in this regard if the part a) of claim 1 is amended to recite:
… thereby forming a proximity detection nucleic acid (PDNA), wherein the PDNA is partially single-stranded and partially double-stranded, and wherein the mask oligonucleotide...   

Claims 1, 4-8 and 11 are unclear over recitation of the phrase “cutting the double-stranded PDNA with a restriction enzyme that recognizes the restriction enzyme recognition site to form a cut PDNA comprising a single-stranded overhang”, as recited in part f) of claim 1, from which claims 4-8 and 11 depend.  The phrase is unclear because the claim generically recites only “a restriction enzyme”, and thus it is not clear how the generic limitations of the claim produce the required “a single-stranded overhang”.  The claims may be may be made more clear in this regard if the part a) of claim 1 is amended to recite:
…wherein the first oligonucleotide comprises a restriction enzyme recognition site for a restriction enzyme that produces 3’ overhangs, and said site is 5' to the first hybridization region…

Note that the particular suggested language is provided to also address the rejection of claims under 35 USC 112 for issues related to finding an adequate written description of the claimed subject matter in the application as originally filed.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant rejection of claims for lack of an adequate written description of the claimed subject in the application as originally filed is relevant to the breadth of the claims with regard to the recitation in claims 1 of “the first oligonucleotide comprises a restriction enzyme recognition site” (as recited in part a of claim 1) and “cutting the double-stranded PDNA with a restriction enzyme that recognizes the restriction enzyme recognition site to form a cut PDNA comprising a single-stranded overhang” (as recited in part f of claim 1) where the claims are directed to detecting the PDNA using single-cell sequencing.  In the instant case the claims generically encompass either 3’-overhangs or 5’-overhangs.  However the specification (page 50) discloses only the particular application of PDNA analysis in a droplet-based sequencing system with a 3’-overhang, and specifies that cutting with a particular restriction enzyme “allows a 4-bp 3'-overhang that is capable of functioning like the CCC overhang that is added by MMLV-RT to cDNA-3' during the 10X reverse transcription (RT) reaction that occurs in droplets.”  Here it is clear that the specification as originally filed provides an explicit teaching of how the overhang of a digested PDNA is used in the context of the claimed invention, and it is the 3'-overhang in particular (not any 5’ overhang as encompassed by the amended claims) that is envisioned for use in the methods as claimed.

Conclusion
No claim is allowed.
The closest prior art of Darmanis et al (2011) is related to sequencing-based analysis of proximity ligation assay (PLA) reagents.  Darmanis et al teaches the specific analysis of PLA molecules using Illumina sequencing where universal primer binding sites are included in the PLA oligonucleotides.  Similarly, the related post-filing art of Wik et al (2021) teaches the sequencing-based analysis of proximity extension assay (PEA) reagents using Illumina sequencing where universal primer binding sites are included in the PEA oligonucleotides.  Darmanis et al and Wik et al do not include the particular aspects of the instantly claimed methods which require an antibody-oligo tag where the oligonucleotide comprises a restriction site, the oligonucleotide is extended with a DNA polymerase, cut with a restriction enzyme to provide a single stranded overhang, and detecting in a single-cell sequencing analysis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634